15‐1777 
Chauca v. Abraham 
                 UNITED STATES COURT OF APPEALS 

                             FOR THE SECOND CIRCUIT 

                                 _______________ 

                               August Term, 2016 
                                                   
          (Argued: September 9, 2016               Decided: November 1, 2016) 
                                                   
                      Docket No. 15‐1720(L), 15‐1777(XAP)* 
                                             
                                 _______________ 
                                                   
                              VERONIKA CHAUCA, 
                                                   
                                Plaintiff‐Appellant, 
                                                   
  JAMIL ABRAHAM, individually, PARK MANAGEMENT SYSTEMS, LLC, a.k.a. Park 
               Health Center, ANN MARIE GARRIQUES, individually 
                                                   
                              Defendants‐Appellees. 
                                 _______________ 
        
B e f o r e: 
        
              KATZMANN, Chief Judge, SACK and HALL, Circuit Judges. 
                                             
                                 _______________ 
        
       Appeal from a decision of the district court denying plaintiff’s request for a 
jury instruction concerning punitive damages for pregnancy discrimination 

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
*15‐1720 was closed by an order filed on 10/6/15.                                     
 

claims arising under the New York City Human Rights Law, N.Y.C. Admin. 
Code § 8‐107(1)(a). Because the City’s Human Rights Law does not expressly 
provide a standard for awarding punitive damages, the United States District 
Court for the Eastern District of New York (Vitaliano, J.) drew on the 
corresponding federal Title VII standard. On this basis, the court declined to 
provide a punitive damages instruction to the jury. Plaintiff contends the court 
erred in applying the federal standard because the City’s Human Rights Law 
must be construed liberally and independently of federal law. There is no 
controlling state law precedent establishing the appropriate standard, however, 
and because establishing that standard is an important issue of state law and 
would resolve this case, we believe the New York Court of Appeals should have 
the opportunity to address this question in the first instance. Accordingly, we 
CERTIFY the question to the New York Court of Appeals. 
                                  _______________ 

            STEPHEN BERGSTEIN, Bergstein & Ullrich, LLP, Chester, NY, for 
                 Plaintiff‐Appellant. 
             
            ARTHUR H. FORMAN, Forest Hills, NY, for Defendants‐Appellees. 

            _______________ 

      KATZMANN, Chief Judge:  

      What is the meaning of the phrase “shall be construed liberally”? Just as 

the recipe instruction to “apply liberally” has bedeviled many an amateur chef, 

the New York City Council’s directive that courts shall construe the City’s 

Human Rights Law (“NYCHRL”) liberally presents its own interpretive 

challenge. We confront a seemingly straightforward but surprisingly vexing 


       
                                         2
 

question: what is the standard for a punitive damages award for unlawful 

discriminatory acts in violation of the NYCHRL? Is it the same as the standard 

for awarding punitive damages under Title VII? If not, what standard should 

courts apply? As we explain, we think this question would be more 

appropriately answered by the New York Court of Appeals. 

      In 2005 the City Council, concerned that the NYCHRL had been 

interpreted too narrowly by courts in the past—often by drawing on 

corresponding federal standards—amended the New York City Administrative 

Code to ensure that “[t]he provisions of [the NYCHRL] shall be construed 

liberally . . . regardless of whether [related] federal or New York State civil and 

human rights laws . . . have been so construed.” Local Civil Rights Restoration 

Act of 2005, N.Y.C. Local Law No. 85 of 2005 (Oct. 3, 2005) § 7, N.Y.C. Admin. 

Code § 8‐130 (“Restoration Act”). We have since recognized that “courts must 

analyze NYCHRL claims separately and independently from any federal and 

state law claims.” Mihalik v. Credit Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 

109 (2d Cir. 2013). This task is not always uncomplicated, however. The 

Restoration Act identifies a handful of code provisions that had been interpreted 

       
                                          3
 

too narrowly by courts, but it otherwise provides no specific guidance 

concerning how the NYCHRL should be “construed liberally” and independently 

of state and federal law in its particular applications.  

      This brings us to the case at hand, which involves a dispute over the 

standard for establishing liability for punitive damages under the NYCHRL. 

Plaintiff‐Appellant Veronika Chauca prevailed in a jury trial against Defendants‐

Appellees Dr. Jamil Abraham, Ann Marie Garriques, and Park Management 

Systems, LLC (a.k.a. Park Health Center) on her claim of pregnancy 

discrimination in violation of federal, state, and city law. Before the case was 

submitted to the jury, however, the district court denied Chauca’s request to 

provide a jury instruction on punitive damages under the NYCHRL. The court 

declined to do so because it found that Chauca had put forward no evidence that 

her employer intentionally discriminated against her with malice or reckless 

indifference for her protected rights — the standard for an award of punitive 

damages under the corresponding pregnancy discrimination provisions of 

federal law contained in Title VII. Chauca appeals that decision, arguing that the 

district court failed to construe the NYCHRL’s standard for punitive damages 

       
                                           4
 

liability “liberally” and to analyze it “independently” of federal law. The 

question before this Court, then, is whether the standard for punitive damages is 

the same under both Title VII and the NYCHRL, or if a “liberally” construed 

NYCHRL might set forth a broader standard for liability. Because we conclude 

that the Restoration Act, the relevant sections of the NYCHRL, and New York 

case law do not resolve this question, as we noted above, we CERTIFY the 

question to the New York Court of Appeals. See N.Y. Comp. Codes R. & Regs. tit. 

22, § 500.27 (2013). 

                                  BACKGROUND 

I.    Factual and Procedural History 

      Plaintiff‐Appellant Veronika Chauca began working for Park Management 

Systems (the “Center”) in 2006 as a physical therapy aid. In July 2009, she 

informed her supervisors, Defendants‐Appellees Dr. Jamil Abraham and Office 

Supervisor Ann Marie Garriques, that she was pregnant and would be taking 

maternity leave with a scheduled return in late November, which they approved. 

During her time away, another aide, Debra Mahearwanlal, handled Chauca’s 

duties. Shortly before Chauca was scheduled to return to work, she contacted the 

       
                                          5
 

office to remind them of her return. She claims she got the runaround: Sheila 

Ramasre, the Center’s payroll manager, told her she needed to discuss the details 

of her return with Abraham; Abraham stated that she actually needed to speak to 

Garriques; and Garriques was on vacation. When Chauca ultimately did reach 

Garriques, Garriques told her that “we no longer need your services” and then 

hung up the phone. See Joint App. at 82. Chauca attempted to contact the Center 

to learn why she would not be allowed to return, but whenever she called, the 

Center either would not answer or would place her on hold indefinitely. Later, 

both Abraham and Garriques claimed that Chauca was not brought back because 

of a slowdown of business and changes following healthcare reform. At trial, 

Garriques testified that she had told Chauca at the time that “[they] have started 

reducing the hours of the staff and possibl[y] will be laying off some of the staff” 

and that “if there’s any changes, [they] will give her a call.” Joint App. at 286. 

Plaintiff suspected this explanation was pretextual, because no other employees 

had been laid off, and Mahearwanlal only briefly worked on a reduced schedule, 

returning to a 40‐hour workweek within a month. Chauca also alleged that at 




       
                                           6
 

least three other pregnant women had been unlawfully terminated after 

becoming pregnant or after going on maternity leave. 

      In response, in December 2009 Chauca filed a charge with the Equal 

Employment Opportunity Commission (“EEOC”) alleging pregnancy 

discrimination. Even as business picked back up and Chauca continued to 

contact the Center about returning to work in January and February of 2010, 

Abraham explained that Chauca was not invited back to work because by that 

point “she decide[d] to sue me,” referring to her EEOC charge of unlawful 

discrimination. See Joint App. at 221. After receiving a notice of right to sue from 

the EEOC, Chauca subsequently filed suit in November 2010 in the Eastern 

District of New York against the Center and against Abraham and Garriques 

individually, alleging, inter alia, sex and pregnancy discrimination in violation of 

the Pregnancy Discrimination Act, 42 U.S.C. §§ 2000e(k), 2000e‐2(a), which is part 

of Title VII of the Civil Rights Act of 1964, as well as in violation of her rights as 

guaranteed by both the New York State Human Rights Law (“NYSHRL”), N.Y. 

Exec. Law § 296(1)(a), and the NYCHRL, N.Y.C. Admin. Code § 8‐107(1)(a). 




       
                                            7
 

Among the relief Chauca sought was compensatory and punitive damages, the 

latter of which is the focus of the present dispute. 

      At summary judgment, the district court concluded that Chauca had 

established a prima facie case of pregnancy discrimination and denied 

defendants’ motion for summary judgment on all claims with respect to the 

Center and on Chauca’s state and city law claims with respect to Abraham and 

Garriques.1 The case then went to trial and, during the charging conference, the 

district court declined to provide a punitive damages instruction to the jury over 

plaintiff’s objection. While recognizing that the NYCHRL calls for a liberal 

construction of its provisions, the district court found that Chauca had put 

forward no evidence that the employer had intentionally discriminated with 

“malice” or with “reckless indifference” to her protected rights, impliedly 

applying the standard under Title VII. The jury returned a verdict in Chauca’s 

favor, awarding $10,500 in lost compensation and $50,000 for pain and suffering. 

Chauca now appeals the denial of a jury instruction on punitive damages.  




       
                                           8
 

                                                        DISCUSSION 

I.    Standard of Review 

      “We review challenges to a district court’s jury instructions de novo. ‘A jury 

instruction is erroneous if it misleads the jury as to the correct legal standard or 

does not adequately inform the jury on the law.’” Cameron v. City of New York, 

598 F.3d 50, 68 (2d Cir. 2010) (citation omitted) (quoting LNC Invs., Inc. v. First 

Fidelity Bank, N.A., 173 F.3d 454, 460 (2d Cir. 1999)). 

II.   Punitive Damages under the NYCHRL 

      The question before us is what the standard is to be found liable for 

punitive damages for unlawful discriminatory acts in violation of the NYCHRL 

and whether it is the same as the standard for a punitive damages award under 

Title VII. As discussed below, we think the New York Court of Appeals is the 

appropriate court to answer this question.  

       



                                                                                                                                                        

 The district court granted summary judgment in favor of Abraham and Garriques on 
1

Chauca’s Title VII claim, as individual defendants cannot be held personally liable 
under Title VII. See Patterson v. Cnty. of Oneida, 375 F.3d 206, 221 (2d Cir. 2004). 
       
                                                                   9
 

      We begin by briefly reviewing the relevant sections of the City’s NYCHRL 

as codified in its Administrative Code. Under city law, it is an unlawful 

discriminatory practice for an employer or their employee to “refuse to hire” or 

“to discharge from employment” any person because of her pregnancy.2 See 

N.Y.C. Admin. Code § 8‐107(1)(a)(2). The law establishes the availability of both 

compensatory and punitive damages awards against employers and employees 

found directly liable for discriminatory practices. Id. § 8‐502(a). In addition to 

setting forth liability for an employer’s own discriminatory practices, the law also 

“creates an interrelated set of provisions to govern an employer’s liability for an 

employee’s unlawful discriminatory conduct in the workplace.” Zakrzewska v. New 

Sch., 928 N.E.2d 1035, 1039 (N.Y. 2010) (emphasis added).  

      As to this imputed liability, employers can be held vicariously liable for 

the acts of their employees in the following circumstances: “(1) where the 


                                                    

2 Pregnancy discrimination is a form of gender discrimination under the NYCHRL. See, 
e.g., Sanchez v. El Rancho Sports Bar Corp., No. 13‐CV‐5119 (RA), 2015 WL 3999161, at *6 
& n.6 (S.D.N.Y. June 30, 2015) (“Although § 8‐107(1) does not explicitly refer to 
pregnancy, the New York Court of Appeals has held that ‘distinctions based solely 
upon a woman’s pregnant condition constitute sexual discrimination.’” (quoting Elaine 
W. v. Joint Diseases N. Gen. Hosp., Inc., 613 N.E.2d 523, 525 (N.Y. 1993))).  
       
                                                       10
 

offending employee ‘exercised managerial or supervisory responsibility’ . . . ; (2) 

where the employer knew of the offending employee’s unlawful discriminatory 

conduct and acquiesced in it or failed to take ‘immediate and appropriate 

corrective action’; and (3) where the employer ‘should have known’ of the 

offending employeeʹs unlawful discriminatory conduct yet ‘failed to exercise 

reasonable diligence to prevent [it].’” Id. (quoting N.Y.C. Admin. Code § 8‐

107(13)(b)(1)–(3)). Implicitly recognizing that an employer cannot control all 

actions of its employees, the law also enables an employer liable for the conduct 

of an employee to mitigate punitive damages liability or avoid liability altogether 

in certain circumstances where  the employer can prove it has put into place 

policies and procedures to educate employees, to prevent and detect unlawful 

discrimination, and to investigate and effectively resolve complaints of such 

conduct. See N.Y.C. Admin. Code § 8‐107(13)(d)–(e).  

      Regardless of whether an employer can mitigate or avoid imputed liability 

for such damages, however, the NYCHRL does not articulate a standard for a 

finding of employer or employee liability for punitive damages in the first place, 

leaving courts to determine the appropriate standard. 

       
                                         11
 

      A.     Farias and the Federal Punitive Damages Standard 

      This is not the first time this Court has been asked to shed light on the 

question of a punitive damages standard under the NYCHRL. Indeed, in Farias v. 

Instructional Systems, Inc., 259 F.3d 91 (2d Cir. 2001), we observed that because 

“discrimination claims brought under the Administrative Code are generally 

analyzed within the same framework as Title VII claims,” and as “‘[t]he 

Administrative Code does not provide a standard to use in assessing whether 

[punitive] damages are warranted,’” the federal Title VII standard applies to 

claims for punitive damages under the Administrative Code. Id. at 101 (quoting 

Weissman v. Dawn Joy Fashions, Inc., 214 F.3d 224, 235 (2d Cir. 2000)). Under the 

Title VII standard, “[p]unitive damages are limited . . . to cases in which the 

employer has engaged in intentional discrimination and has done so ‘with malice 

or with reckless indifference to the federally protected rights of an aggrieved 

individual.’” Kolstad v. Am. Dental Ass’n, 527 U.S. 526, 529–30 (1999) (quoting 42 

U.S.C. § 1981a(b)(1)). As of 2001, then, the standard in the Second Circuit for 

liability for punitive damages under the NYCHRL required a showing that the 

defendant had engaged in intentional discrimination and had done so with 

       
                                          12
 

malice or with reckless indifference to the protected rights of the aggrieved 

individual.  

      B.        Restoration Act of 2005 

      This standard has subsequently been called into question, however. 

Believing that the general substitution of federal standards had led to the 

NYCHRL being “construed too narrowly to ensure protection of the civil rights 

of all persons covered by the law,” Restoration Act § 1, the New York City 

Council has twice legislatively clarified the “uniquely broad and remedial 

purposes” of the NYCHRL. See N.Y.C. Admin. Code § 8‐130(a). As part of the 

Restoration Act of 2005, the City Council instructed that “[t]he provisions of [the 

NYCHRL] shall be construed liberally . . . regardless of whether federal or New 

York State civil and human rights laws, including those laws with provisions 

comparably‐worded to provisions of [the NYCHRL], have been so construed.” 

Restoration Act § 7 (codified at N.Y.C. Admin. Code § 8‐130(a)). In light of this 

amendment, we have subsequently concluded that “courts must analyze 

NYCHRL claims separately and independently from any federal and state law 

claims.” Mihalik, 715 F.3d at 109.  

       
                                           13
 

       Chauca argues that as a result of the Restoration Act, Farias is no longer 

good law.3 The matter is not as straightforward as she suggests, however. To 

begin, the legislative history of the Restoration Act makes clear that it sought to 

override legislatively several judicial decisions that the Council thought had too 

narrowly construed the NYCHRL or that had established a federal standard 

more narrow than that intended under the NYCHRL. Indeed, it identified those 


                                                     

3  As to Chauca’s proposed post‐Farias liberally construed standard for punitive 
damages liability under the NYCHRL, she leans heavily on the fact that Section 8‐
107(13)(d)–(e) enables employers to mitigate or avoid imputed punitive damages 
liability for the acts of their employees. She argues that the existence of these provisions 
indicates that punitive damages are presumptively available in all circumstances, 
regardless of whether the employer or employee has engaged in intentional 
discrimination and has done so with malice or reckless indifference to the individual’s 
rights. See Pl.‐Appellant’s Reply Br. at 8 (“[T]he . . . structural aspect of [the mitigation 
and avoidance provisions] is that they presume that the factfinder is permitted to 
determine whether and to what extent punitive damages are to be imposed whenever 
discrimination has occurred.”). However, we are skeptical that this inference, even if 
correct, would resolve our inquiry. This is because both employers and employees also 
may be found directly and individually liable for punitive damages under the 
NYCHRL. See Malena v. Victoriaʹs Secret Direct, LLC, 886 F. Supp. 2d 349, 366 (S.D.N.Y. 
2012). Thus, even if Chauca were correct that the mitigation and avoidance provisions 
establish the presumption that punitive damages are always available in cases of 
imputed liability, this would not answer the question of the punitive damages standard 
for liability based on an employer’s own actions, an employee’s individual liability for 
actions also imputed to the employer, or an employee’s individual liability for actions 
not imputed to the employer. 
 
        
                                                        14
 

decisions by name as ones the Restoration Act was intended to override. See The 

Council Report of the Governmental Affairs Division, Committee on General 

Welfare, on Prop. Int. No. 22‐A at 4–6 (Aug. 17, 2005). This suggests that the 

Council was well aware of the specific cases it thought had misconstrued its 

human rights law, and importantly, Farias was not among the decisions 

expressly identified by the Council. 

      The text of the Restoration Act also makes no mention of punitive 

damages, and the only reference to punitive damages in the Act’s legislative 

history is found in the testimony of the Act’s principal drafter, Craig Gurian, 

who stated: 

      Among other areas that will be able to be addressed anew in view of 
      the  statute  (and  by  way  of  illustration  only)  are  . . . [w]here  a 
      discriminator  recklessly  disregards  the  possibility  that  his  conduct 
      may  cause  harm,  that  discriminator  ought  to  be  subject  to  punitive 
      damages—the  current  imported  federal  standard  restricting  these 
      damages  to  circumstances  where  the  reckless  disregard  is  of  the 
      specific  risk  that  the  human  rights  law  is  being  violated  is  unduly 
      restrictive (it gives discriminators an incentive to plead ignorance of 
      the law) and should be examined. 

Testimony of Craig Gurian Regarding Intro 22A, the Local Civil Rights 

Restoration Act, Committee on General Welfare at 4 (Apr. 14, 2005), available at 


       
                                            15
 

http://www.antibiaslaw.com/sites/default/files/all/CenterTestimony041405.pdf. 

Whether the City Council agreed with Gurian that the federal standard is 

“unduly restrictive” is unclear, and his suggestion that the standard “should be 

examined” sheds little light on what the appropriate standard is.  

      Nor do more recent amendments to the NYCHRL provide definitive 

guidance as to the standard. Earlier this year, the City Council amended the 

NYCHRL once again to signal further to courts the need to conduct an 

independent and liberal construction of the NYCHRL. In the legislative findings 

and intent provision of Local Law 35 of 2016, the City Council explained: 

      Following  the  passage  of  local  law  number  85  for  the  year  2005, 
      known  as  the  Local  Civil  Rights  Restoration  Act,  some  judicial 
      decisions  have  correctly  understood  and  analyzed  the  requirement 
      of  section  8‐130  of  the  administrative  code  of  the  city  of  New  York 
      that  all  provisions  of  the  New  York  city  human  rights  law  be 
      liberally and independently construed. The purpose of this local law 
      is  to  provide  additional  guidance  for  the  development  of  an 
      independent  body  of  jurisprudence  for  the  [NYCHRL]  that  is 
      maximally protective of civil rights in all circumstances. 

N.Y.C. Local Law No. 35 of 2016 (Mar. 28, 2016) (codified at N.Y.C. Admin. Code 

§ 8‐130) (“2016 Act”). Consistent with this statement of intent, Section 8‐130 was 

amended to read in part: 


       
                                            16
 

       a.      The provisions of this title shall be construed liberally for the 
       accomplishment  of  the  uniquely  broad  and  remedial  purposes 
       thereof,  regardless  of  whether  federal  or  New  York  state  civil  and 
       human rights laws . . . worded comparably to provisions of this title 
       . . . have been so construed. . . . 
               . . . . 
       c.      Cases that have correctly understood and analyzed the liberal 
       construction  requirement  of  subdivision  a  of  this  section  and  that 
       have  developed  legal  doctrines  accordingly  that  reflect  the  broad 
       and  remedial  purposes  of  this  title  include  Albunio  v.  City  of  New 
       York,  16  N.Y.3d  472  (2011),  Bennett  v.  Health  Management  Systems, 
       Inc.,  92  A.D.3d  29  (1st  Dep’t  2011),  and  the  majority  opinion  in 
       Williams v. New York City Housing Authority, 61 A.D.3d 62 (1st Dep’t 
       2009). 

N.Y.C. Admin. Code § 8‐130. Neither the 2016 Act nor its legislative history 

discusses punitive damages, and none of the cases cited approvingly in the Act 

concerns the availability of punitive damages. Given the lack of clarity 

concerning the appropriate standard for punitive damages and the importance of 

this issue to state and city law, we believe the prudent course of action is to 

certify this question to the New York Court of Appeals.  

III.   Certification to the New York State Court of Appeals 

       “Although the parties did not request certification, we are empowered to 

seek certification nostra sponte.” Kuhne v. Cohen & Slamowitz, LLP, 579 F.3d 189, 

198 (2d Cir. 2009). In ordinary cases, “[w]here the substantive law of the forum 
        
                                            17
 

state is uncertain or ambiguous, the job of the federal courts is carefully to 

predict how the highest court of the forum state would resolve the uncertainty or 

ambiguity.” Travelers Ins. Co. v. 633 Third Assocs., 14 F.3d 114, 119 (2d Cir. 1994). 

In particularly difficult cases, however, “we are not limited solely to making 

predictions, because New York law and Second Circuit Rule § 0.27 allow us to 

certify to New York’s highest court ‘determinative questions of New York law 

[that] are involved in a cause pending before [us] for which there is no 

controlling precedent of the Court of Appeals.’” State Farm Mut. Auto. Ins. Co. v. 

Mallela, 372 F.3d 500, 505 (2d Cir. 2004) (quoting N.Y. Comp. Codes R. & Regs. tit. 

22, § 500.27). Certification does not terminate or transfer the case; “[i]t permits 

federal courts to ask the highest court of a state directly to resolve a question of 

state law and to do so while the federal suit is pending.” Allstate Ins. Co. v. Serio, 

261 F.3d 143, 151 (2d Cir. 2001). “The certification process provides us with a 

‘valuable device for securing prompt and authoritative resolution’ of questions 

of state law.” Briggs Ave. L.L.C. v. Ins. Corp. of Hannover, 516 F.3d 42, 46 (2d Cir. 

2008) (quoting Ex rel. Kidney v. Kolmar Labs., Inc., 808 F.2d 955, 957 (2d Cir. 1987)). 

“We have deemed certification appropriate where state law is not clear and state 

       
                                           18
 

courts have had little opportunity to interpret it, where an unsettled question of 

state law raises important issues of public policy, [and] where the question is 

likely to recur . . . .” Mallela, 372 F.3d at 505 (citations omitted). 

       In determining whether to certify a question, then, “we consider: (1) the 

absence of authoritative state court decisions; (2) the importance of the issue to 

the state; and (3) the capacity of certification to resolve the litigation.” OʹMara v. 

Town of Wappinger, 485 F.3d 693, 698 (2d Cir. 2007). As we discuss below, each of 

these considerations weighs in favor of certification to resolve the question of the 

punitive damages standard under the NYCHRL. 

       A.     Absence of Authoritative State Court Decisions 

       As to the first factor, New York state court decisions do not provide 

definitive guidance on this question. As noted above, it remains unclear whether 

the Restoration Act was intended to legislatively override Farias, as there have 

been few state court decisions concerning the punitive damages standard since 

2005. The only relevant post‐2005 case cited by either party at oral argument was 

Salemi v. Gloria’s Tribeca, Inc., see Oral Argument at 11:01, and although the Salemi 

court affirmed a jury’s award of $1.2 million in punitive damages by deeming it 

        
                                             19
 

not grossly excessive, the court made no mention of the standard used in 

charging the jury on punitive damages in the first place. See 982 N.Y.S.2d 458, 460 

(1st Dep’t 2014). Moreover, if the Restoration Act did legislatively override Farias, 

cf. Loeffler v. Staten Island Univ. Hosp., 582 F.3d 268, 278 (2d Cir. 2009) (“[T]he 

Restoration Act notified courts that . . . cases that had failed to [recognize textual 

distinctions between the NYCHRL and its state and federal counterparts and to 

independently construe them] were being legislatively overruled.” (quoting 

Williams v. N.Y.C. Hous. Auth., 872 N.Y.S.2d 27, 31 (1st Dep’t 2009)), state court 

decisions have not subsequently provided an answer as to what the standard for 

a punitive damages award against employers under the NYCHRL is.4 The 

absence of state court case law weighs in favor of certification. 




                                                     

4 Only a handful of other state court decisions have raised the question of the punitive 
damages standard since 2005, and none considers the Restoration Act’s possible effect 
on the NYCHRL’s punitive damages standard. See, e.g., Taylor v. New York Univ. Med. 
Ctr., 21 Misc. 3d 23, 33 (N.Y. App. Term 2008) (discussing pre‐2005 New York state law 
precedents) (Davis, J., dissenting); Jordan v. Bates Advert. Holdings, Inc., 816 N.Y.S.2d 310, 
322–23 (Sup. Ct. 2006) (applying Farias); Serdans v. New York & Presbyterian Hosp., 30 
N.Y.S.3d 45, 46 (1st Dep’t 2016) (applying Jordan). 
        
                                                        20
 

      B.     Importance of the Issue 

      The importance of this issue to the state, the second factor, also suggests 

that certification is warranted. We have said that sufficiently important state 

issues “require value judgments and important public policy choices that the 

New York Court of Appeals is better situated than we to make.” Licci ex rel. Licci 

v. Lebanese Canadian Bank, SAL, 673 F.3d 50, 74 (2d Cir. 2012) (internal quotation 

marks and alterations omitted). “[Q]uestions of this nature involving competing 

policy concerns are best resolved by the New York Court of Appeals.” Georgitsi 

Realty, LLC v. Penn‐Star Ins. Co., 702 F.3d 152, 159 (2d Cir. 2012). The standard by 

which claims for punitive damages under the NYCHRL are evaluated is plainly 

an issue involving competing policy concerns, the importance of which is far 

broader than our arriving at a proper resolution of the case at bar. 

      The New York City Council has twice amended its Human Rights Law in 

order to make clear that it is intended to have more bite than the corresponding 

state and federal anti‐discrimination statutes. In the 2005 Restoration Act, the 

Council noted that its human rights law “ha[d] been construed too narrowly to 

ensure protection of the civil rights of all persons covered by the law.” 

       
                                         21
 

Restoration Act § 1. Reinforcing the issue’s importance, the Council amended the 

law again in 2016 in order to ensure it was being fully enforced by courts. 

According to amicus curiae National Employment Lawyers Association/New 

York (NELA/NY), this case “raise[s an] important question[] of anti‐

discrimination law,” Brief of Amicus Curiae in Support of Plaintiff‐Appellant 

Requesting a Trial on Punitive Damages at 2, for “the punitive damages 

provisions of the City Law . . . are an integral part of the statutory scheme 

designed by the City Council to protect City residents and employees . . . from 

discrimination,” id. at 3.  

       Further illustrating our belief that proper resolution of this issue is broader 

than the resolution of the case at bar, we note that federal courts have provided 

conflicting decisions concerning the availability of punitive damages under the 

NYCHRL. Compare Roberts v. United Parcel Serv., Inc., 115 F. Supp. 3d 344, 373 

(E.D.N.Y. 2015) (applying federal standard for punitive damages under 

NYCHRL), Johnson v. Strive E. Harlem Emp’t Grp., 990 F. Supp. 2d 435, 449–50 

(S.D.N.Y. 2014) (same), MacMillan v. Millennium Broadway Hotel, 873 F. Supp. 2d 

546, 563 (S.D.N.Y. 2012) (same), and Caravantes v. 53rd St. Partners, LLC, No. 09 

        
                                          22
 

Civ. 7821 (RPP), 2012 WL 3631276, at *25 (S.D.N.Y. Aug. 23, 2012) (same), with 

Katz v. Adecco USA, Inc., 845 F. Supp. 2d 539, 552–53 (S.D.N.Y. 2012) (recognizing 

the Restoration Act’s instruction to construe the NYCHRL liberally and refusing 

to apply the federal standard for punitive damages under the NYCHRL).  

      Finally, and underscoring the importance of the policy issue here, 

resolving the standard under the NYCHRL is important because punitive 

damages are not available under the state’s human rights law. See Thoreson v. 

Penthouse Intʹl, Ltd., 606 N.E.2d 1369, 1370–73 (N.Y. 1992). As a result, employees 

seeking to vindicate fully their state and local rights to non‐discrimination can 

only obtain this form of relief under the NYCHRL, making the establishment of a 

clear standard for awarding punitive damages even more important. 

      C.     Capacity for Certification to Resolve Litigation 

      The final factor is whether an answer from the New York Court of Appeals 

to a certified question would resolve the present litigation, and this factor also 

points in favor of certification. The sole issue on appeal is whether the district 

court incorrectly declined to charge the jury with a punitive damages instruction. 

Clarity as to the appropriate standard for awarding punitive damages under the 

       
                                          23
 

NYCHRL will permit this Court to determine whether the district court erred in 

deciding that the federal and NYCHRL standards were similar such that no 

charge was warranted under the NYCHRL. 

                                        * * * 

      Because all three considerations favor certification, we conclude that it is 

appropriate to certify the following question to the New York Court of Appeals: 

      (1)    What is the standard for finding a defendant liable for punitive 

             damages under the New York City Human Rights Law, N.Y.C. 

             Admin. Code § 8‐502? 

      The Court of Appeals may expand the certified question to address any 

other issues that may pertain to the circumstances presented in this appeal. “We 

have greatly benefited on many occasions from the guidance of the New York 

Court of Appeals, and would very much appreciate its view on this matter of 

state law.” OʹMara, 485 F.3d at 699 (citations omitted).  

                                   CONCLUSION 

      It is hereby ORDERED that the Clerk of this Court transmit to the Clerk of 

the New York Court of Appeals this opinion as our certificate, together with a 

       
                                          24
 

complete set of the briefs and the record filed in this Court, pursuant to Second 

Circuit Local Rule 27.2 and New York Codes, Rules, and Regulations Title 22, 

§ 500.27(a), as ordered by the United States Court of Appeals for the Second 

Circuit. The parties will equally bear any fees and costs that may be imposed by 

the New York Court of Appeals in connection with this certification. The panel 

retains jurisdiction and will consider any issues that remain on appeal once the 

New York State Court of Appeals has either provided us with its guidance or 

declined certification. 




       
                                         25